Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 5, 1979, convicting him of robbery in the second degree and criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. The record fails to show that the provisions of the agreement on detainers contained in CPL 580.20 were violated. In any event, defendant’s failure to raise any issue in regard thereto at Criminal Term constitutes a waiver (cf. People v Primmer, 59 AD2d 221, affd 46 NY2d 1048). We have examined defendant’s other contentions and find them to be without merit. Damiani, J. P., Gulotta, Martuscello and O’Con-nor, JJ., concur.